HEALY, Circuit Judge
(dissenting).
I would affirm the decision and order below on the grounds and for the reasons stated in the trial court’s opinion, D.C., 112 F.Supp. 438. The Supreme Court had opportunity in Peters v. Hobby, 349 U.S. 331, 75 S.Ct. 790, to determine the constitutional issue which this case presents, but it chose not to do so. Particularly in light of what was said in our opinion in United States v. Gray, 9 Cir., 207 F.2d 237 at page 241, I would not undertake to reverse the present judgment but would leave the issue to the Supreme Court to determine on certiorari.